DETAILED ACTION
The communications received 03/16/2021 have been filed and considered by the Examiner. Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,7, 13, 16, 23-28, and 32-34 of U.S. Patent No. 9,808,971 hereinafter ‘971. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
As for claim 1, ‘971 claims a method of molding a part, comprising: rotating a screw within a barrel to extrude a molten material through a nozzle opening of a nozzle into a mold cavity [claim 1 and 7]; and after extruding the molten material through the nozzle opening, inserting a free end of a cylindrical tip portion of the screw [the method is understood to be used with the apparatus: claims 16 and 26] that is defined by a cylindrical tip portion and corresponding in geometry to the nozzle opening into the nozzle opening along an entire axial length of the nozzle opening to displace all of the molten material from the nozzle opening [claims 16 and 26].



As for claim 3, ‘971 claims claim 1, wherein inserting the tip portion of the screw into the nozzle opening comprises sealingly engaging the tip portion of the screw with the nozzle along the entire axial length of the nozzle opening [claim 1, 7, 16, 26 and 32].

As for claim 4, ‘971 claims claim 1, further comprising sealingly engaging an interior surface of the nozzle with a transition portion of the screw [claim 1, 7, 23, and 32].

As for claim 5, ‘971 claims claim 4, and wherein the transition portion of the screw extends outward from the tip portion of the screw [claims 1, 7, 16, 25, 26 and 28].

As for claim 6, ‘971 claims claim 5, wherein the transition portion of the screw extends rearward from the tip portion of the screw (to a middle portion) [claims 1, 7, and 32].

As for claim 7, ‘971 claims claim 4, wherein the tip portion of the screw has a smaller axial length than the transition portion of the screw [claim 1, 7, and 25].

As for claim 8, ‘971 claims claim 1, wherein rotating the screw within the barrel causes the molten material to flow around the tip portion of the screw, through the nozzle opening, and into the mold cavity [claims 1 and 7].


As for claim 10, ‘971 claims claim 9, wherein injecting the molten material through the nozzle opening comprises rotating the screw within the barrel [claim 1 and 7].

As for claim 11, ‘971 claims claim 10, wherein rotating the screw within the barrel causes the molten material to flow around the tip of the screw, through the nozzle opening, and into the mold cavity [claims 1 and 7].

As for claim 12, ‘971 claims claim 9, wherein inserting the tip of the screw into the nozzle opening comprises inserting the tip of the screw into the nozzle opening until the tip of the screw is substantially flush with an exterior surface of the nozzle [claims 1, 7, 24, and 33].

As for claim 13, ‘971 claims claim 9, wherein inserting the tip of the screw into the nozzle opening comprises inserting the tip of the screw through the nozzle opening such that the tip of the screw seals the nozzle opening along the entire axial length of the nozzle opening (sealing the middle portion and the portion surrounding the nozzle) [claims 1, 7, 23, and 32].



As for claim 15, ‘971 claims claim 9, further comprising sealingly engaging an interior surface of the nozzle with a portion of the screw located rearward of the tip of the screw (sealing the middle portion and the portion surrounding the nozzle along with the tip, understood to be rearward of the tip as part of the nozzle) [claims 1, 7, 16, 23, 26, and 32].

As for claim 16, ‘971 claims claim 15, wherein the portion of the screw extends outward from the tip of the screw (as there is an angled portion) [claims 23, 26, 27, 28, and 32].

As for claim 17, ‘971 claims claim 15, wherein the tip of the screw has a smaller axial length than the portion of the screw [claims 25 and 34].

As for claim 18, ‘971 claim a method of molding a part, comprising: rotating a screw within a barrel to pump a molten material through a cylindrical nozzle opening of a nozzle into a mold cavity; and after pumping the molten material through the nozzle opening [claims 1 and 7], inserting a cylindrical tip of the screw corresponding in geometry to the nozzle opening into the nozzle opening along an entire axial length of the nozzle opening to displace all of the molten material from the nozzle opening, the cylindrical tip portion defining a distal end of the screw [claims 1, 7, 16, and 26].


As for claim 20, ‘971 claims claim 18, wherein inserting the tip of the screw into the nozzle opening comprises inserting the tip of the screw into the nozzle opening until the tip of the screw is substantially flush with an exterior surface of the nozzle [claims 1, 7, 16, and 26].

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,517,582 hereinafter ‘582 in view of Human (US 2003/0107154) hereinafter ‘154. 
As for claim 1, ‘582 claims a method of molding a part [claims 1 and 19], comprising: rotating a screw within a barrel to extrude a molten material through a nozzle opening of a nozzle into a mold cavity [claims 1 and 19]; and after extruding the molten material through the nozzle opening, inserting a free end of a tip portion of the screw corresponding in geometry to the nozzle opening into the nozzle opening along an entire axial length of the nozzle opening to displace all of the molten material from the nozzle opening [claim 3].
But ‘582 does not claim a cylindrical tip portion. 
‘154 teaches a method of molding a part, comprising: rotating a screw [Fig. 23 #414 understood to extend through; 0146] within a barrel [Fig. 23 #412; 0146] to extrude a molten material through a nozzle opening of a nozzle into a mold cavity [0146-0149; 0154-0158]; and after extruding the molten material through the nozzle opening (bore) [Fig. 24 #450; 0150], inserting a free end of the screw that is defined by a cylindrical tip portion (a portion) [Fig. 24 #440; 0148-0150; 0156] and corresponding in geometry to the nozzle opening into the nozzle opening along an entire axial length of the nozzle 
It would have been obvious for one of ordinary skill in the art to have used the cylindrical tip and bore of ‘154 as the tip and opening of ‘582 as this would be a prima facie obvious simple substitution of screw tips and openings from substantially similar methods with the expected result of allowing for molten plastic to pass and sealing with the tip [see e.g. MPEP 2143(I)(B)].

As for claim 2 ‘582/’154 teaches claim 1, wherein inserting the tip portion of the screw into the nozzle opening comprises inserting the tip portion of the screw into the nozzle opening until the tip portion of the screw is substantially flush with an exterior surface of the nozzle [‘582: claims 1, 3, and 19; ‘154: Fig. 24 #440; 0156-0157].

As for claim 3, ‘582/’154 teaches claim 1, wherein inserting the tip portion of the screw into the nozzle opening comprises sealingly engaging the tip portion of the screw with the nozzle along the entire axial length of the nozzle opening [‘582: claims 1, 3, and 19; ‘154: 0156-0157].

As for claim 4, ‘582/’154 teaches claim 1, further comprising sealingly engaging an interior surface of the nozzle with a transition portion of the screw [‘582: claims 1, 3, and 19; ‘154: 0156].

As for claim 5, ‘582/’154 teaches claim 4, wherein the transition portion of the screw extends outward from the tip portion of the screw [‘154: Fig. 24 #440; 0150].

As for claim 6, ‘582/’154 teaches claim 5, wherein the transition portion of the screw extends rearward from the tip portion of the screw [‘154: Fig. 24 #440; 0150].

As for claim 7, ‘582/’154 teaches claim 4, wherein the tip portion of the screw has a smaller axial length than the transition portion of the screw (as it is frusto conically shaped) [‘154: Fig. 24 #440; 0150].

As for claim 8, ‘582/’154 teaches claim 1, wherein rotating the screw within the barrel causes the molten material to flow around the tip portion of the screw, through the nozzle opening, and into the mold cavity [‘582: claims 1, 3, and 19].

As for claim 9, ‘582/’154 teaches method of molding a part, comprising: injecting a molten material through a nozzle opening of a nozzle into a mold cavity; and after injecting the molten material through the nozzle opening, inserting a cylindrical tip of a screw that is positioned at a distal end of the screw and corresponding in geometry to the nozzle opening into the nozzle opening along an entire axial length of the nozzle opening to displace all of the molten material from the nozzle opening [see the rejection of claim 1, in the combination of ‘154 and ‘582 the tip would be at a distal end of the screw].

As for claim 10, ‘582/’154 teaches claim 9, wherein injecting the molten material through the nozzle opening comprises rotating the screw within the barrel [‘582: claims 1, 3, and 19].

As for claim 11,  ‘582/’154 teaches claim 10, wherein rotating the screw within the barrel causes the molten material to flow around the tip of the screw, through the nozzle opening, and into the mold cavity [‘582: claims 1, 3, and 19].



As for claim 13, ‘582/’154 teaches claim 9, wherein inserting the tip of the screw into the nozzle opening comprises inserting the tip of the screw through the nozzle opening such that the tip of the screw seals the nozzle opening along the entire axial length of the nozzle opening [‘582: claims 1, 3, and 19; ‘154: 0156].

As for claim 14, ‘582/’154 teaches claim 9, wherein inserting the tip of the screw into the nozzle opening comprises sealingly engaging the tip of the screw with the nozzle along the entire axial length of the nozzle opening [‘582: claims 1, 3, and 19; ‘154: 0156].

As for claim 15, ‘582/’154 teaches claim 9, further comprising sealingly engaging an interior surface of the nozzle with a portion of the screw located rearward of the tip of the screw [‘582: claims 1, 3, and 19; ‘154: 0156].

As for claim 16, ‘582/’154 teaches claim 15, wherein the portion of the screw extends outward from the tip of the screw [‘154: Fig. 24 #440; 0150].

As for claim 17, ‘582/’154 teaches claim 15, wherein the tip of the screw has a smaller axial length than the portion of the screw [‘154: Fig. 4 #440; 0150].



As for claim 19, ‘582/’154 teaches claim 18, wherein the tip of the screw is spaced apart from the nozzle opening while rotating the screw within the barrel to pump the molten material around the tip of the screw, through the nozzle opening, and into the mold cavity [‘582: claim 2; ‘154: 0153-0158].

As for claim 20, ‘582/’154 teaches claim 18, wherein inserting the tip of the screw into the nozzle opening comprises inserting the tip of the screw into the nozzle opening until the tip of the screw is substantially flush with an exterior surface of the nozzle [‘582: claim 2; ‘154: Fig. 24 #440; 0156-0158].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Human (US 2003/0107154) hereinafter ‘154.
As for claim 1, ‘154 discloses a method of molding a part, comprising: rotating a screw [Fig. 23 #414 understood to extend through; 0146] within a barrel [Fig. 23 #412; 0146] to extrude a molten material through a nozzle opening of a nozzle into a mold cavity [0146-0149; 0154-0158]; 
and after extruding the molten material through the nozzle opening (bore) [Fig. 24 #450; 0150], inserting a free end of the screw that is defined by a cylindrical tip portion (a portion) [Fig. 24 #440; 0148-0150; 0156] and corresponding in geometry to the nozzle opening into the nozzle opening along an entire axial length of the nozzle opening to displace all of the molten material from the nozzle opening (by moving fully into the bore) [0156-0157]. Refer to the modified figure below for further explanation.
The initial configuration as depicted in Fig. 27 given the context of [0154-157] (it is understood that Fig. 28 clearly does not show a retracted shaft and that it is meant to refer to Fig. 27 in the paragraphs) would produce the configuration of mFig. 24 where the frusto-conical tip is disengaged with the nozzle opening. Then when the plastic is pressed into the mold cavity it is understood to achieve the positioning of Fig. 24 where it achieves engagement with the nozzle opening. 



    PNG
    media_image1.png
    1002
    1242
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    404
    541
    media_image2.png
    Greyscale



As for claim 3, ‘154 discloses claim 1, and further wherein inserting the tip portion of the screw into the nozzle opening comprises sealingly engaging the tip portion of the screw with the nozzle along the entire axial length of the nozzle opening (as the tip portion is fully inserted into the bore to prevent flow of molten material therefore sealingly engaged) [0156-0157].
As for claim 4, ‘154 discloses claim 1, and further comprising sealingly engaging an interior surface of the nozzle (as all of the bore including the interior parts are sealed) with a transition portion of the screw [0156].
As for claim 5, ‘154 discloses claim 4, and further comprising wherein the transition portion of the screw extends outward from the tip portion of the screw (as it is frusto conically shaped therefore extends outward) [Fig. 24 #440; 0150].
As for claim 6, ‘154 discloses claim 5, and further wherein the transition portion of the screw extends rearward from the tip portion of the screw [Fig. 24 #440; 0150].
As for claim 7, ‘154 discloses claim 4, and further wherein the tip portion of the screw has a smaller axial length than the transition portion of the screw (as it is frusto conically shaped) [Fig. 24 #440; 0150].
As for claim 8, ‘154 discloses claim 1, wherein rotating the screw within the barrel causes the molten material to flow around the tip portion of the screw, through the nozzle opening, and into the mold cavity (as the screw allows for the plasticizing of the material which allows for it to flow) [0153-0157].

As for claim 10, ‘154 discloses claim 9 and further, wherein injecting the molten material through the nozzle opening comprises rotating the screw within the barrel (as the rotating screw plasticizes the material which allows for it to flow into the chamber) [0154].
As for claim 11, ‘154 discloses claim 10, and wherein rotating the screw within the barrel causes the molten material to flow around the tip of the screw, through the nozzle opening, and into the mold cavity (as the screw allows for the plasticizing of the material which allows for it to flow) [0153-0157].
As for claim 12, ‘154 discloses claim 9, and further wherein inserting the tip of the screw into the nozzle opening comprises inserting the tip of the screw into the nozzle opening until the tip of the screw is substantially flush with an exterior surface of the nozzle (as the portion is moved fully into the bore which as depicted is flush with the face of the melt barrel) [Fig. 24 #440; 0156-0157].
As for claim 13, ‘154 discloses claim 9, and further wherein inserting the tip of the screw into the nozzle opening comprises inserting the tip of the screw through the nozzle opening such that the tip of the screw seals the nozzle opening along the entire axial length of the nozzle opening (as all of the bore is sealed by the tip) [0156].
As for claim 14, ‘154 discloses claim 9, and further wherein inserting the tip of the screw into the nozzle opening comprises sealingly engaging the tip of the screw with the nozzle along the entire axial length of the nozzle opening (as all of the bore is sealed by the tip) [0156].

As for claim 16, ‘154 discloses claim 15, and further wherein the portion of the screw extends outward from the tip of the screw (as it is frusto conically shaped) [Fig. 24 #440; 0150].
As for claim 17, ‘154 discloses claim 15, wherein the tip of the screw has a smaller axial length than the portion of the screw (as it is frusto conically shaped) [Fig. 24 #440; 0150].
As for claim 18, ‘154 discloses a method of molding a part [0150-0158], comprising: rotating a screw [Fig. 23 #414; 0146; 0150-0158] within a barrel [Fig. 23 #414; 0146] to pump a molten material through a cylindrical nozzle opening of a nozzle into a mold cavity [0150-0158]; and after pumping the molten material through the nozzle opening, inserting a cylindrical tip (portion) [Fig. 24 #440; 0150-0158] of the screw corresponding in geometry to the nozzle opening into the nozzle opening along an entire axial length of the nozzle opening to displace all of the molten material from the nozzle opening, the cylindrical tip portion defining a distal end of the screw [0150-0158].
As for claim 19, ‘154 discloses claim 18, wherein the tip of the screw is spaced apart from the nozzle opening while rotating the screw within the barrel to pump the molten material around the tip of the screw, through the nozzle opening, and into the mold cavity [0153-0158].
As for claim 20, ‘154 discloses claim 18, wherein inserting the tip of the screw into the nozzle opening comprises inserting the tip of the screw into the nozzle opening until the tip of the screw is substantially flush with an exterior surface of the nozzle (by going fully into the bore, it’s depicted as flush) [Fig. 24 #440; 0156-0158].


Response to Arguments

Applicant's arguments filed 01/27/2021 hereinafter referred to as “the remarks” have been fully considered but they are not persuasive. 

The Applicant argues on pg. 3 of the remarks that the end of Human is not a free end. 
The Examiner respectfully disagrees. From the context of Human it is clear that the end is substantially free and is capable of movement. As depicted and described the end of Human is within a part with a cavity [Fig. 24 #456] which is “bigger than the head (i.e. the end) both axially and radially” [0150]. There are flow passages [Fig. 24 #460] which feed into the nozzle opening [Fig. 24 #450]. At the initial phase the shaft section of the screw is pulled back [0157-158] which allows for the flow passages to admit molten plastic which would otherwise be closed off by the free end [0154; 0156]. When the shaft is moved forward, allowing for the end to move forward, this causes the passages to be closed off as the end is moved fully into the nozzle opening [0156]. Therefore the end is substantially a “free end” as its axial movement is substantially free. For purposes of clarification the Examiner provides the explanation below:
The initial configuration as depicted in Fig. 27 given the context of [0154-157] (it is understood that Fig. 28 clearly does not show a retracted shaft and that it is meant to refer to Fig. 27 in the paragraphs) would produce the configuration of mFig. 24 where the frusto-conical tip is disengaged with the nozzle opening. Then when the plastic is pressed into the mold cavity it is understood to achieve the positioning of Fig. 24 where it achieves engagement with the nozzle opening. As the end of Human can move it is understood to be substantially a ‘free end’



    PNG
    media_image1.png
    1002
    1242
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    404
    541
    media_image2.png
    Greyscale



  On pg. 3-4 of the remarks, the Applicant argues that the tip portion of Human is not substantially cylindrical. 
The Examiner respectfully disagrees. In the Applicant’s specification, there is a screw tip [Fig. 7A-7B #712; 0061-63] which is substantially “frustoconical” in its shape. This screw tip is referred to as “the screw tip” which suggests to the ordinary artisan that the screw tip of the figures aforementioned (such as in Fig. 4) are substantially the same as this specific screw tip and therefore must include the cylindrical tip [0061-63]. Therefore, based on the Applicant’s disclosure, it is understood that the Applicant defines “frustoconical” to be sufficiently cylindrical. 

On pg. 3-4 of the remarks, the Applicant argues that the shaft is not capable of operating as a screw and is distinct from the screw. 
The Examiner respectfully disagrees. As claimed, the cylindrical tip portion is “a free end of the screw”. Human’s shaft is a part of the screw. The claim does not requires that the entire screw is inserted, but rather a free end of the screw. As such the ordinary artisan readily recognizes that elements which are free sliding and a part of the screw (such as the shaft of Human) can readily serve as the “free end of the screw”. The Examiner further notes that despite the Applicant’s arguments, there is no requirement that the tip portion rotate with the screw. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712